Citation Nr: 0814891	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  05-39 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected anxiety disorder with features of post-traumatic 
stress and depressive disorder, currently evaluated as 50 
percent disabling.

2.  Entitlement to service connection for fibromyalgia, to 
include as secondary to the service-connected anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).

The issue of entitlement to service connection for 
fibromyalgia, to include as secondary to the 
service-connected anxiety disorder, is addressed in the 
Remand portion of the decision below and is remanded to the 
RO via the Appeals Management Center, in Washington, DC.  VA 
will notify the appellant if additional action is required on 
his part.


FINDING OF FACT

The medical evidence of record shows that the veteran's 
anxiety disorder with features of post-traumatic stress and 
depressive disorder is manifested by severe anxiety, daily 
panic attacks, severe depression, impairment of short and 
long term memory, sleep impairment, inability to concentrate, 
flashbacks, impaired impulse control, isolative behavior, 
difficulty adapting to stressful circumstances, neglect of 
personal appearance and hygiene, flattened affect, paranoia, 
suicidal ideation, and an inability to establish and maintain 
effective relationships.

CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for anxiety 
disorder with features of post-traumatic stress and 
depressive disorder have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim of entitlement to an 
increased evaluation for service-connected anxiety disorder, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, a letter dated in April 2004 satisfied the duty 
to notify provisions.  An additional letter was also provided 
to the veteran in March 2006, after which the claim was 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records, VA medical treatment records, and indicated 
private medical records have been obtained.  A VA examination 
was provided to the veteran in connection with his claim.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.

While the veteran was not provided with a letter notifying 
him of the criteria that must be satisfied for entitlement to 
an increased evaluation, the full text of the relevant 
diagnostic codes was provided to the veteran in a September 
2005 statement of the case.  See Vazquez-Flores v. Peake, No. 
05-0355, (U.S. Vet. App. January 30, 2008).  Accordingly, the 
Board finds that the veteran was supplied with information 
sufficient for a reasonable person to understand what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.

Service connection for generalized anxiety disorder with 
features of post-traumatic stress disorder (PTSD) and a 
depressive disorder was granted by a March 2001 rating 
decision and a 30 percent evaluation was assigned under 38 
C.F.R. § 4.130, Diagnostic Code 9400, effective June 19, 
2000.  Subsequently, a November 2002 rating decision assigned 
a 50 percent evaluation under 38 C.F.R. § 4.130, Diagnostic 
Code 9400, effective June 19, 2000.

In the veteran's April 2004 claim, he stated that over the 
previous 5 to 6 months he had experienced increased 
flashbacks, mood disturbances, obsessional rituals, panic, 
depression, and disorientation.  The veteran stated that he 
had more difficulty at work and home, including relationships 
and socializing.

A May 2004 VA mental health note stated that the veteran 
reported being more nervous and having more panic attacks.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 50, which contemplates serious symptoms, such 
as suicidal ideation, severe obsessional ritual, or frequent 
shoplifting, or serious impairment in social, occupational, 
or school functioning, such as no friends or an inability to 
keep a job.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA 
FROM THE DSM-IV, 46-47 (1994) (DSM-IV).

In a June 2004 VA telephone report, the veteran reported 
difficulties with his memory, concentration, and depression.

In a June 2004 private medical report, the veteran complained 
of increasing anxiety, increasing depression, social 
withdrawal, and sleep impairment.  On a review of symptoms, 
the veteran had poor concentration, nervousness, depression, 
and sleep impairment.  The impression was worsening 
depression and chronic anxiety with sleep impairment.

In a June 2004 letter, the veteran stated that he was 
experiencing increased flashbacks, had difficulty at work, 
and was irritable.

In a July 2004 private medical report, the veteran complained 
of increasing anxiety, depression, social withdrawal, and 
sleep impairment.  The impression was worsening depression 
and chronic anxiety.

An August 2004 VA mental disorders examination report stated 
that the veteran's claims file had been reviewed.  The 
veteran complained of increasing anxiety and impatience.  He 
reported that he had been married for 34 years, and had 2 
children and multiple grandchildren.  The veteran reported 
that he saw his children and grandchildren frequently and had 
a positive relationship with his family.  He reported 
socializing with his brother, whom he saw almost daily, and 1 
to 2 other friends.  The veteran reported that he 
increasingly isolated himself and tended to stay at home more 
often.  He also reported sleep impairment.  The veteran had 
worked full-time at a county mental health hospital as a 
Certified Nurse Aide for the previous 24 years.  He reported 
no loss of work over the previous 3 years due to anxiety 
problems, and stated that he always went to work, no matter 
how severe his symptoms.  However, the veteran reported that 
work was becoming more difficult as his symptoms increased.

On mental status examination, the veteran was alert, 
cooperative, and oriented to person, place, and time.  He 
appeared anxious throughout the interview.  The veteran was 
well groomed, neatly dressed, and made appropriate eye 
contact.  His speech was clear, coherent, and of normal rate 
and volume.  The veteran was articulate and spontaneous.  He 
had short-term memory deficits that the examiner stated 
appeared to be normal and age-related.  The veteran reported 
difficulty concentrating and hypervigilance.  He denied 
hallucinations, delusions, and suicidal or homicidal 
ideation.  The veteran reported nightly sleep impairment.  He 
displayed good judgment and appropriate insight.  The veteran 
reported having panic attacks at previous times, but that 
they decreased with medication.  The diagnosis was 
generalized anxiety disorder with features of PTSD.  The 
examiner assigned a GAF of 60, which contemplates moderate 
symptoms, such as flat affect, circumstantial speech, or 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school functioning, such as few friends and 
conflicts with peers or co-workers.  See Id.  The examiner 
stated that over the previous 3 years, the veteran's symptoms 
fluctuated over time, but consistently impacted his social 
functioning to a moderate level and his work functioning to a 
mild to moderate level.

A November 2004 VA mental health report stated that the 
veteran reported "only a couple" of panic attacks in the 
previous few months.  He reported an increase in general 
anxiety and agoraphobic symptoms.  The veteran was anxious 
about going to work daily and was concerned about his ability 
to function there.  He reported that others noticed he was 
inattentive and stated that he forgot to do tasks.  The 
examiner stated that the veteran's functioning seemed more 
impaired.

A December 2004 VA mental health note stated that the veteran 
complained of depression, crying, poor concentration, lack of 
appetite, loss of interest, and increased anxiety.  He denied 
suicidal and homicidal ideation.  The examiner stated that 
the veteran's symptoms appeared worse and assigned a GAF of 
50, which contemplates serious symptoms.  See Id.

A January 2005 VA mental health note stated that the veteran 
reported "doing a little better" but still complained of 
depression and increased sleep impairment.  He denied 
suicidal and homicidal ideation.  The examiner stated that 
the veteran's symptoms appeared improved and assigned a GAF 
of 52, which contemplates moderate symptoms.  See Id.

A January 2005 letter from the veteran's daughter stated that 
the veteran experienced sleep impairment and panic attacks.

A January 2005 letter from the veteran's brother stated that 
the veteran was a "hermit" and only left the house due to 
his wife's prompting.  The letter stated that the veteran's 
appearance was deteriorating and he was becoming more 
isolative.

A January 2005 letter from the veteran's spouse stated that 
he was not sociable and did not have any friends except for 
the spouse's own friends.  She reported that he interacted 
with family only when she forced him to.  The veteran's 
spouse reported that she made sure he dressed properly and 
looked "presentable" when he visited VA and went to work.  
She stated that the veteran withdrew from others and 
disassociated himself.  The veteran's spouse stated that he 
had difficulty with non-routine activities.  She stated that 
his symptoms had increased in severity over the previous 30 
years.

A May 2005 VA mental health report stated that the veteran 
was initially anxious, but relaxed as the conversation 
progressed.  He appeared depressed and reported a variable 
mood.  The veteran reported difficulty with ambition and 
motivation since his medication was increased.  He reported 
chronic worrying, panic attacks once or twice a week, and a 
loss of all enjoyment with his job.

A May 2005 VA mental health note stated that the veteran 
complained of fatigue with the increase in his medication.  
He denied suicidal and homicidal ideation.  The examiner 
stated that the veteran's symptoms appeared worse and 
assigned a GAF of 50, which contemplates serious symptoms.  
See Id.

In a July 2005 VA mental health report, the veteran 
complained of "not doing well at all."  He appeared very 
depressed and reported increased symptomatology since May 
2005.  The veteran reported decreased appetite, weight loss, 
crying, lack of motivation, anhedonia, and withdrawal.  He 
denied suicidal ideation.  The veteran reported constant 
anxiety which resulted in confusion and an inability to 
concentrate.  He reported that his wife no longer allowed him 
to drive because he made too many mistakes.  The veteran 
stated that he was fearful "about everything" and found it 
very difficult to go to work due to anxiety about his 
performance and a loss of interest in his job.

A July 2005 VA mental health note stated that the veteran 
complained of depression, crying a lot, a lack of energy, 
forgetfulness, "mind rac[ing]," and worrying.  The report 
stated that there was no clear precipitating factor except 
for work-related problems.  He denied suicidal and homicidal 
ideation.  The examiner stated that the veteran's symptoms 
appeared worse and assigned a GAF of 50, which contemplates 
serious symptoms.  See Id.

In an August 2005 VA mental health report, the veteran 
complained of a depressed mood, depressed affect, confusion, 
and impaired memory.  He stated that he recently took 10 days 
off of work and that his wife noticed an improvement in his 
mood and affect.  The veteran reported that since returning 
to work, his symptoms had again exacerbated.  He stated that 
he paced with anxiety at home before and after going to work.

An August 2005 VA mental health note stated that the veteran 
complained of depression and anxiety.  He denied suicidal and 
homicidal ideation.  The examiner stated that the veteran's 
symptoms appeared unchanged and assigned a GAF of 50, which 
contemplates serious symptoms.  See Id.

An October 2005 VA mental health report stated that the 
veteran complained of a significantly depressed mood and 
increased anxiety.  He reported that he had lost interest in 
his usual activities.  The veteran reported that his 
increased anxiety preventing him from doing his job 
effectively and he had to leave work early due to stress.

A November 2005 VA mental health report stated that the 
veteran's primary symptoms were anxiety, panic attacks, and 
depression.  The report stated that the symptoms had 
fluctuated for several years, but that the veteran could 
maintain his daily life with the assistance of medical 
treatment.  The examiner stated that

[i]n the past year, we have followed the 
veteran on a monthly basis.  During that 
time his anxiety has become more severe 
and chronic, as have his depressive 
symptoms.  Despite many psychotropic 
medication adjustments and counseling, 
[the veteran] has been refractory to 
treatment.  He is increasingly unable to 
attend work and is in a constant state of 
anxiety when he does which adversely 
affects his work performance.  In 
writer's clinical judgment, his work 
environment is a major cause of his 
depression and anxiety.  In fact, in 
writer's jud[g]ment, it seems unlikely 
that the veteran can continue to function 
well enough to be employed.  At the 
least, it prohibits his ability to manage 
his depression and anxiety and may cause 
a total breakdown at some point.

A November 2005 VA mental health note stated that the veteran 
complained of anxiety, depression, and stress due to work.  
He denied suicidal and homicidal ideation.  The examiner 
stated that the veteran's symptoms appeared unchanged and 
assigned a GAF of 50, which contemplates serious symptoms.  
See Id.

A February 2006 VA mental health report stated that the 
veteran had less depression than in previous visits.  His 
speech was more spontaneous with good eye contact.  The 
veteran reported having a good week, but that his depressive 
symptoms typically fluctuated.  He continued to experience 
significant anxiety at work with no change in that regard.  
The veteran reported no new problems or concerns other than 
work-related anxiety.

A February 2006 VA mental health note stated that the veteran 
denied suicidal and homicidal ideation.  The examiner stated 
that the veteran's symptoms appeared unchanged and assigned a 
GAF of 50, which contemplates serious symptoms.  See Id.

A May 2006 VA mental health report stated that the veteran 
complained of anxiety and numerous panic attacks at work.  
During work panic attacks, he used sick leave or went into a 
secluded room to breathe into a bag.  He reported that he 
tried very hard to hide his anxiety from his co-workers, but 
that he sometimes missed work altogether due to anxiety.  The 
veteran's mood appeared mildly dysphoric, but all signs of 
major depression had resolved.

A May 2006 VA mental health note stated that the veteran 
complained of anxiety and panic attacks, exacerbated by work 
stressors.  He reported an increase in symptoms after the 
"loss of a supportive colleague/supervisor in past few 
years, she acted as a type of buffer for the [veteran], and 
was very supportive."  The veteran reported depressive 
symptoms, isolation, and tearfulness, but also an improvement 
in depression since a change in his medication.  The veteran 
was well kempt, his eye contact was good, his affect was 
anxious, reserved, and guarded, his speech was fluent, and 
goal oriented, his thought form was intact, and his mood was 
nervous.  He denied suicidal and homicidal ideation.  The 
examiner stated that the veteran's symptoms appeared 
unchanged and assigned a GAF of 54, which contemplates 
moderate symptoms.  See Id.

An August 2006 VA mental health report stated that the 
veteran appeared "brighter" and more relaxed than in 
previous examinations.  He reported that his medication had 
been adjusted and the examiner stated that the veteran no 
longer appeared depressed.  The veteran reported less anxiety 
anticipating the work day and during work, though he still 
experienced an occasional increase in anxiety.  He reported 
that he had applied for a different job where there would be 
fewer people around and a less stressful atmosphere.  The 
examiner assigned a GAF of 55, which contemplates moderate 
symptoms.  See Id.

A November 2006 VA mental health report stated that the 
veteran complained of increased anxiety and depression for 
the previous 3 months due to his "job situation."  He 
reported that he accepted a transfer to a different unit 
which he thought he would enjoy more.  However, he then 
discussed the move with his wife and decided that there were 
more "cons" than "pros" and subsequently experienced a 
great deal of stress "about having to negotiate staying at 
his present job."  The veteran reported experiencing panic 
attacks, sleep impairment, and "difficulty going to work."

A November 2006 VA mental health notes stated that the 
veteran reported "doing well" and his mood was stable.  His 
work stressors and anxiety persisted, but were manageable.  
The veteran stated that he could obtain other jobs easily, 
but decided to stay in his current position "for many 
reasons."  The veteran's appearance was well kempt, his eye 
contact was good, and his affect was brighter than at the 
previous examination, though still mildly anxious.  His 
speech was fluent and goal-oriented, his thought form was 
intact, and his mood was good.  The veteran denied suicidal 
and homicidal ideation.  The examiner stated that the 
veteran's symptoms were "overall stable" and assigned a GAF 
of 60, which contemplates moderate symptoms.  See Id.

A December 2006 VA mental health report stated that the 
veteran appeared more depressed and reported increased 
depression and work-related anxiety.  He stated that he went 
to work 45 minutes early because he was afraid that he would 
not be able to get his work done within shift hours.  The 
veteran reported pacing with anxiety when he woke up in the 
morning and "[d]reads going to work and is afraid he will 
make major mistakes."  He reported that he had made several 
mistakes recently, could not focus, and slept when he was not 
at work.  The examiner stated that the major issue was the 
veteran's ongoing anxiety and related depression over his 
work situation.  The veteran was "quite adamant about 
continuing to work, despite the toll it takes on his quality 
of life."  His spouse agreed and was supportive of him 
leaving his job.  The examiner stated that historically the 
veteran's symptoms had improved when he took time off from 
work.  The veteran stated that he would take a couple weeks 
off in the near future.

A January 2007 VA mental disorders examination report stated 
that the veteran's claims file had been reviewed.  He 
complained of increased anxiety and depression.  The veteran 
stated that he was so anxious about performing well at work 
that he arrived 45 minutes early to start on his daily tasks.  
He reported that he had taken 3 weeks off of work over the 
past year.  On mental status examination, the veteran was 
casually dressed and somewhat unkempt.  He was alert, 
oriented, and cooperative.  The veteran's affect was flat and 
"unspontaneous" and his mood was depressed.  He stated that 
he felt like "the world's coming to an end."  There was no 
evidence of psychotic process and the veteran denied 
hallucination and other psychotic symptoms.  He also denied 
symptoms of mania.  The veteran's answers were pertinent 
without tangentiality or circumstantiality.  He reported 
experiencing significant anxiety and exhibited a tense 
demeanor.  The veteran reported that he paced a great deal, 
particularly at work, and experienced panic attacks.  He 
reported feeling paranoid and obsessive thoughts about work.  
The veteran reported sleep impairment and rated his 
depression as an 8 or 9 on a scale from 1 to 10.  He denied 
suicidal ideation.  The veteran stated that he no longer had 
friends because he could not "sit still and carry on a 
conversation."  He stated that he had "very close 
relationships" with his wife, his wife's family, his 
children, and his grandchildren, including attending sporting 
activities and other events.  The veteran reported avoiding 
some kinds of news and had lost interest in activities he 
used to enjoy.

The examiner stated that the veteran's scores on diagnostic 
tests were "in the severe range which is consistent with the 
veteran's presentation and his report of his experience 
outside the interview."  His profile suggested anxiety, 
depression, and a schizoid and avoidant approach to life.  
The examiner stated that it was clear that the veteran 
avoided people.  The examiner assigned a GAF of 60, which 
contemplates moderate symptoms.  See Id.  The examiner 
concluded that the veteran was extremely anxious "a good 
deal of the time" and considerably anxious at all times.  
The veteran's work was particularly stressful for him.  The 
examiner stated that there had "been no significant 
remissions in either the depression or the anxiety for many 
years though the depression does tend to wax and wane a bit 
and seems to be worsening at this point in time."

A March 2007 VA outpatient note stated that the veteran 
complained of depression.  He reported thoughts of suicide, 
but without any specific plan.  The veteran stated that his 
wife had left him and he was having increased anxiety at work 
and home.  On examination, the veteran's affect was 
depressed.

A March 2007 VA private medical report stated that the 
veteran was seen "with an emotional breakdown.  His mood is 
failing.  His anxiety is intolerable.  He has taken two weeks 
off at the VA's recommendations."  The veteran admitted 
suicidal ideation, but without plans to act on the ideation.  
He was relieved not to have to go to work, but was very 
hopeless.  The examiner stated that the veteran's "support 
system, including his brother, in-laws, and wife have all 
either been ill or consumed by other responsibilities."  The 
veteran reported that he had not dealt with any of the 
conflicts at work.  The report stated that the veteran's wife 
was living with her parents because one of them was 
experiencing health problems.

In a March 2007 VA mental health report, the veteran had mild 
anxiety and a euthymic mood.  He reported feeling "a lot 
better" after taking a week off of work.  The examiner 
stated that work "constantly exacerbates his anxiety and 
depression."  The veteran reported that his wife "found him 
so difficult to be around that she moved in with relative[s] 
for 6 [to] 7 weeks" before returning home.  The veteran 
reported that he coped with stress by walking regularly and 
attending his grandchildren's sporting events.

In an April 2007 VA mental health report, the veteran stated 
that he was "not doing well" with anxiety and work-related 
stress.  The veteran stated that he took the day off of work 
and might take the next day off as well.  The veteran was not 
suicidal, but reported increased anger and irritability.

A May 2007 VA mental health report stated that the veteran 
had a dysphoric mood and was unshaven.  He reported 
continuing anxiety and panic prior to and at work.  The 
veteran requested to be excused from "7-day shift 
rotations" to try and reduce symptoms.  He reported 
depression, but denied suicidal ideation.  The veteran 
reported that his symptoms resolved when he took a week off 
of work.  He stated that he was considering retiring the 
following year and was waiting for a resolution of the claim 
on appeal before deciding.  The examiner assigned a GAF of 
51, which contemplates moderate symptoms.  See Id.

A May 2007 VA mental health note stated that the veteran 
complained of stress and anxiety regarding work.  He reported 
that he was considering retiring the next year, even though 
that would be 3 years short of the preferred age for 
retirement benefits.  The veteran stated that at work his 
mood was "low, with dread of going to the workplace, and 
anxiety/tenseness during [the] work day."  His appearance 
was well kempt, he had fair eye contact, his affect was 
anxious, his speech was fluent and goal oriented, his thought 
form was intact, and his mood was "[o]kay."  The veteran 
denied suicidal and homicidal ideation.  The examiner stated 
that the veteran's symptoms were "overall stable" and 
assigned a GAF of 55, which contemplates moderate symptoms.  
See Id.

A May 2007 letter was written by a counselor at the veteran's 
place of employment.  The letter stated that the veteran 
reported an increase in stress, anxiety, and depression over 
the previous 5 months.  He stated that during that time he 
experienced between 1 and 4 panic attacks per day, each of 
which he rated as a 5 to 10 on a scale from 1 to 10.  The 
counselor stated that the veteran's anxiety, depression, and 
mental health symptoms were being exacerbated by his 
employment.  The letter stated that the veteran's place of 
employment "provides services to an extremely difficult 
population of chronically mentally ill clients who are under 
a Chapter 51 commitment due to their high potential for 
dangerousness towards themselves or others.  They often 
require seclusion and restraints for safety of themselves, 
fellow peer and staff members."  The veteran was required to 
"directly witness" and "actively intervene" in behaviors 
that reminded the veteran of stressful emotional 
circumstances of his military service.  The counselor stated 
that the veteran presented as a person "moderately to 
severely struggling to manage his symptoms associated with 
his diagnosis."  The veteran reported that he paced often 
and felt like he was "constantly shaking on the inside" due 
to constant feelings of fear.  He reported that he felt 
depressed to the point of contemplating suicide, though he 
would not act on those thoughts.  The veteran reported 
feeling overwhelmed.  The counselor stated that

the purpose for my letter today is for 
[VA] to consider [the veteran] for 
additional compensations due to the 
connection between his job duties at [his 
place of employment] and past trauma from 
time spent serving our country in the 
Vietnam War.  I think having [VA] 
consider and grant [the veteran] an 
increase in additional compensations 
would alleviate his high levels of 
anxiety and pressure he feels to continue 
working full-time at our facility.  I 
believe it would allow him the 
flexibility to make better choices for 
managing his own mental health and 
symptoms, rather than worrying about 
working full time to maintain his 
insurance coverage, financial status, and 
improve his retirement plan.

A June 2007 VA mental health report stated that the veteran 
had a euthymic mood and a broad affect.  He appeared 
relatively relaxed and had spontaneous speech.  The veteran 
reported his mood as "rocky" with some days of depression.  
He stated that work remained his major stressor and that he 
had an emotional breakdown and talked to one of the 
counselors.

A June 2007 VA mental health note stated that the veteran 
complained of frequent stress due to his job.  He reported 
feeling depression and hopelessness related to his work.  The 
veteran reported sleep impairment.  His appearance was well 
kempt, he had good eye contact, his affect was anxious, his 
speech was fluent and goal oriented, his thought form was 
intact, and his mood was "[o]kay."  The veteran denied 
suicidal and homicidal ideation.  The examiner stated that 
the veteran's symptoms were "overall stable" and assigned a 
GAF of 55, which contemplates moderate symptoms.  See Id.

An August 2007 VA mental health report stated that the 
veteran was very depressed and upset about being denied an 
increase in his evaluation for his service-connected anxiety 
disorder.  His wife stated that he was "hardly 
functioning," sleeping constantly and excessively, had 
memory lapses, had an inability to focus, was withdrawn, and 
experienced chronic and significant depression.  The veteran 
stated that he was "counseled for falling asleep twice on 
his job."  He was unshaven and sat with his head down during 
the session.  The veteran's spouse reported that he was 
increasingly engaging in obsessive-compulsive behaviors.  The 
veteran reported having a recent panic attack when he could 
not locate his wife in a shopping mall.  His wife was "very 
exasperated and angry about [the veteran's] behavior and 
symptoms.  At times she has to leave the house for a couple 
days at a time for her own respite."  The veteran stated 
that he did not think he could retire the following year for 
financial reasons.  The examiner stated that "there was 
little that his providers could do in terms of counseling and 
medication treatment given that [the veteran] continue[d] to 
work at a job that is the source of most of his anxiety and 
depression."  The veteran and his wife both reported that 
they withheld information at the January 2007 VA mental 
disorders examination.

An August 2007 VA mental health report stated that the 
veteran continued to exhibit increasing decompensation in 
mental state and functioning.  The report stated that when 
the veteran was last seen, he was severely depressed, with a 
flat affect, no eye contact, and an unshaven appearance.  The 
veteran's spouse reported that he had not been attending to 
his activities of daily living, such as bathing and grooming.  
The veteran denied suicidal ideation, but made statements 
such as "I would rather be dead."  The report stated that 
the veteran experienced severe social impairment and did not 
leave home except for work and a daily walk.  All other 
outings were conducted only in the company of his wife.  The 
veteran experienced panic attacks when outside the house if 
his wife was not within visual range.  He was afraid to be 
alone at home for a short while and would frequently call his 
wife if she left.  The veteran experienced "significant" 
memory impairment, would not remember plans that had been 
made for him or for the family, and wasn't capable of making 
any decisions.  His wife stated that she had left the home 
for "days at a time for her own respite."  The veteran and 
his wife reported significant irritability and anger 
outbursts at home, including over minor issues such as being 
unable to find the remote control.  The veteran exhibited 
consistently low frustration tolerance.  The examiner stated 
that the veteran was frequently very depressed and had a 
consistent negative outlook.

The report stated that the veteran was "significantly 
impaired at work," which was "a major source of [the 
veteran's] anxiety and difficulty functioning."  The veteran 
reported making mistakes at works such as "taking vital 
signs, etc."  He reported that his coworkers covered for him 
or did his work for him, and that he sometimes hid in laundry 
rooms or closets due to panic attacks and fear.  The veteran 
could not "recall or process any changes at work."  He 
became highly anxious before work and paced every morning.  
The veteran stated that he had been counseled twice for 
falling asleep at work and slept "excessively" at home.  
The veteran's

mental health providers have frequently 
had to write medical excuses from work so 
that [the veteran] could regroup with 
some time off and be able to at least go 
out the door and go to work.  He has been 
advised that there is little that 
psychiatric treatment can do for him at 
this time if he continues to work at this 
job.  No amount of supportive therapy or 
medication has been able to support the 
[veteran] in any consistent fashion.  
Time off from work is often recommended 
so that he can regain minimal capacity to 
function from severe and vegetative 
depression and debilitating anxiety.

The veteran slept "all the time" after work, had no 
motivation, and had lost interest in visiting his family.  
Any new materials, changes, or unexpected events caused panic 
attacks, including at work.  The veteran engaged in 
"significant" obsessive-compulsive behavior at home, 
particularly with cleanliness.  He was unable to concentrate 
or focus at work or at home.  The examiner stated that the 
veteran experienced perseveration in thought and was helpless 
and passive in manner.  The veteran was unable to motive 
himself to solve problems on his own or with his wife.  He 
relied continually on others both at home and at work to 
maintain minimal functioning.  The examiner opined that the 
veteran "basically cannot function at work and will need to 
quit the job in order to make any sort of an improvement in 
anxiety and depression.  The examiner assigned a GAF of 45, 
which contemplates serious symptoms.  See Id.

An August 2007 VA mental health report stated that the 
veteran's wife reported that he was doing better after being 
off of work for 2 days.

A December 2007 VA mental health report stated that the 
veteran was similar to the previous session, and his mood and 
affect were depressed.  He denied suicidal ideation, but had 
anhedonia and a lack of motivation and energy.  The veteran's 
major stressor was his work environment.  He reported that 
his entire range of activities consisted of going to work, 
coming home, eating, and going to bed.  The examiner stated 
that the veteran's ability to cope with stress continued to 
diminish.  The examiner assigned a GAF of 45, which 
contemplates serious symptoms.  See Id.

A December 2007 VA mental health note stated that the veteran 
was well kempt, had fair eye contact, and had an anxious 
affect.  His speech was quiet, of normal rate, and had no 
latency.  His thought form was intact and his mood was 
dysphoric.  The content of the veteran's speech included 
hopelessness and he had suicidal ideation, but without plan 
or intent.  The examiner assigned a GAF of 45, which 
contemplates serious symptoms.  See Id.

The Schedule provides that assignment of a 50 percent 
evaluation is warranted for mental disorders with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
such as, retention of only highly learned material, 
forgetting to complete tasks; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9400.

A 70 percent evaluation is warranted for mental disorders 
with occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behaviour; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

Applying the above criteria to the facts of the case, the 
medical evidence most closely approximates the criteria 
contemplated for a 70 percent evaluation under the provisions 
of Diagnostic Code 9400.  See 38 C.F.R. § 4.7 (2007).  The 
medical evidence of record shows that the veteran's anxiety 
disorder is manifested by severe anxiety, daily panic 
attacks, severe depression, impairment of short and long term 
memory, sleep impairment, inability to concentrate, 
flashbacks, impaired impulse control, isolative behavior, 
difficulty adapting to stressful circumstances, neglect of 
personal appearance and hygiene, flattened affect, paranoia, 
suicidal ideation, and an inability to establish and maintain 
effective relationships.

The veteran's anxiety disorder presents an unusual disability 
picture.  The medical evidence of record clearly shows that 
the veteran's symptoms are primarily and severely aggravated 
by his employment, yet the veteran has remained in full-time 
employment for over 25 years.  In most cases, such an ability 
to maintain employment would be considered as evidence 
against an increase in a disability evaluation, particularly 
to a 70 percent evaluation.  However, the medical evidence of 
record shows that the veteran has been repeatedly advised by 
multiple medical examiners that his employment is 
contributing severely to his anxiety disorder symptoms.  
Statements to this effect have been made, not only by VA and 
private physicians, but also by a psychiatric counselor at 
the veteran's place of employment.  Indeed, the evidence 
shows that the only reason the veteran does not leave his job 
is because he cannot afford to do so.  Even so, the medical 
evidence of record shows that the veteran experiences severe 
symptomatology while at work, including multiple panic 
attacks on a daily basis, sometimes requiring isolation in a 
closet and breathing into a paper bag, repeated mistakes, and 
at least one severe emotional breakdown while on the job.  
Accordingly, the medical evidence of record shows that the 
veteran experiences severe occupational impairment with 
deficiencies in most areas, despite his long-term history of 
full-time employment.

In addition, the veteran also demonstrates severe social 
impairment with deficiencies in most areas, despite his 
marriage of well over 30 years and positive relationships 
with family members.  The medical evidence of record shows 
that the veteran has no friends or social acquaintances 
outside of his extended family.  While the medical evidence 
shows that his extended family have been extraordinarily 
supportive of the veteran, a clear deterioration in the 
relationships is demonstrated over the course of the last 
several years.  As of December 2007, the veteran's wife was 
regularly leaving the house for days at a time due to 
relationship problems stemming from the veteran's 
symptomatology.  Furthermore, the medical evidence of record 
shows that the veteran has increasingly isolated himself, 
from even his extended family, and refuses to even leave the 
house without his wife's presence and urging.  Accordingly, 
while the veteran has a strong and reliable network of social 
relationships available to him, he avoids them and spends 
nearly his entire time alone or, at most, in the company of 
his wife.

The veteran has not consistently demonstrated speech which is 
intermittently illogical, obscure, or irrelevant, or spatial 
disorientation, both of which are listed under the 
requirements for a 70 percent rating.  However, the medical 
evidence of record demonstrates that the veteran experiences 
all other symptoms listed under the requirements for a 70 
percent rating.  Indeed, the August 2007 VA mental health 
report alone lists nearly every single symptom that is 
generally considered for a 70 percent evaluation.

This serious level of occupational and social impairment is 
consistent with the veteran's GAF scores.  Of 19 GAF scores 
recorded in the period on appeal, 10 were scores which 
contemplated serious symptoms, and 9 were scores which 
contemplated moderate symptoms.  While this is a generally 
even split, the last 3 scores of record, all at 45, are the 
lowest that have ever been recorded for the veteran.  The 
medical evidence of record clearly and repeatedly shows that 
the veteran's anxiety disorder symptoms wax and wane, but 
have never experienced any permanent improvement during the 
period pertinent to this appeal.  Indeed, these new low GAF 
scores, along with the corresponding medical records, 
indicate that the veteran's symptomatology has actively 
increased in severity over time, not decreased or remained 
stable.  Accordingly, the veteran's GAF scores show that 
while he has alternated between serious and moderate 
symptomatology for a prolonged period of time, he is more 
predominantly rated in the serious symptomatology range, 
indicating serious impairment in social and occupational 
functioning.  See DSM-IV.  These GAF scores are consistent 
with the general picture that is created by the veteran's 
medical records.  Accordingly, based on all the evidence of 
record, the medical evidence most closely approximates the 
criteria contemplated for a 70 percent evaluation during the 
entire appeal period under the provisions of Diagnostic Code 
9400.

However, a rating in excess of 70 percent is not for 
assignment as the evidence of record does not show that, 
during any point during the period on appeal, the veteran has 
ever had gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behaviour, persistent danger of hurting 
self or others, disorientation to time or place, or memory 
loss for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130, Diagnostic Code 9400.  After review 
of the evidence there is also no evidence of record that 
would warrant a rating in excess of 70 percent for the 
disability at issue at any time during the period pertinent 
to this appeal.  38 U.S.C.A. § 5110 (West 2002); see also 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
100 percent evaluation, the doctrine is not for application.  
Gilbert, 1 Vet. App. 49; see also Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (the Board may only consider the 
specific factors as are enumerated in the applicable rating 
criteria).


ORDER

An evaluation of 70 percent disabling, but no greater, for 
anxiety disorder with post-traumatic stress and depressive 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

The veteran seeks service connection for fibromyalgia, to 
include as secondary to the service-connected anxiety 
disorder.  Service connection has already been established 
for the anxiety disorder and the medical evidence of record 
shows that veteran has a current diagnosis of fibromyalgia.  
Accordingly, the claim turns on a determination of whether 
the veteran's currently diagnosed fibromyalgia is related to 
his service-connected anxiety disorder.

There are multiple pieces of medical evidence of record that 
discuss the etiology of the veteran's fibromyalgia.  A March 
2000 letter from a private physician stated that the 
veteran's "fibromyalgia [is] significantly related to 
stress."  A May 2001 private medical report gave an 
impression of musculoskeletal pain secondary to profound 
anxiety.  A September 2001 private medical report gave an 
impression of "[s]light aggravation of underlying depression 
associated with anxiety disorder and fibromyalgia."  A June 
2004 private medical report gave an impression of "[c]hronic 
anxiety with fibromyalgia."  A November 2005 letter from a 
private physician stated that "I am quite comfortable saying 
that [the veteran's] fibromyalgia . . . PTSD, and depressive 
disorder are much more likely as not to be inter-related."  
All of these private medical records were made by the same 
physician, who has regularly treated the veteran for 
approximately 10 years.  In addition, all of these private 
medical records relate the veteran's currently diagnosed 
fibromyalgia to his service-connected anxiety disorder.

In contrast, there is only one piece of medical evidence of 
record that states that the veteran's currently diagnosed 
fibromyalgia is not related to his service-connected anxiety 
disorder.  This is a January 2007 VA medical examination 
report which stated that the veteran's fibromyalgia was 
"less likely caus[ed] or aggravated by psych[iatric] 
issues[s].  Current medical opinion in psych[iatry] and 
general medical literature due not state any cause or 
aggravation by psych[iatric] stress more than found in 
mentally healthy individuals with fibromyalgia without 
comorbid psych[iatric] issues."  The Board notes that this 
medical opinion provides reasons and bases for its 
conclusion, in direct contrast with the private medical 
evidence which simply states that the veteran's currently 
diagnosed fibromyalgia is related to his service-connected 
anxiety disorder without further comment.  However, the 
January 2007 VA medical examination report bases its entire 
opinion on medical literature, not on any direct analysis of 
the veteran's particular situation.  As the private medical 
records are all made by a single physician who has treated 
the veteran over a prolonged period of time, and all have 
consistently stated that the veteran's currently diagnosed 
fibromyalgia is related to his service-connected anxiety 
disorder, a remand is necessary to determine what reasons and 
bases the private physician has for making this etiological 
determination.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the private 
physician who provided the March 2000, 
May 2001, September 2001, June 2004, and 
November 2005 opinions and request that 
that physician specifically state the 
reasons and bases for his opinion that 
the veteran's currently diagnosed 
fibromyalgia is related to his 
service-connected anxiety disorder.  The 
RO must request that the private 
physician provide all information 
regarding medical literature and clinical 
findings upon which said opinion is 
based.

2.  All attempts to secure this evidence 
must be documented in the claims file.  
If, after making reasonable efforts to 
obtain this evidence, such records cannot 
be obtained, the veteran must be notified 
and (a) the specific records that cannot 
be obtained must be identified; (b) the 
efforts that were made to obtain those 
records must be explained; and (c) any 
further action to be taken by VA with 
respect to the claims must be noted.  The 
veteran and his representative must then 
be given an opportunity to respond.

3.  After completing the above actions, 
the RO must readjudicate the veteran's 
claim, taking into consideration any and 
all evidence that has been added to the 
record since its last adjudicative 
action.  If the benefit on appeal remains 
denied, the veteran and his 
representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


